Per Curiam.

We affirm the judgment of the court of appeals for the reasons stated in its opinion. State ex rel. Pennington v. Gundler (1996), 75 Ohio St.3d 171, 661 N.E.2d 1049 (respondent’s production of records renders moot claim for mandamus to compel such production). Further, Thomson had an adequate remedy to contend that he was entitled to an additional thirty days to perfect his appeal from Judge Doneghy’s judgment by his pending appeal from that judgment. Cf. Atkinson v. Grumman Ohio Corp. (1988), 37 Ohio St.3d 80, 523 N.E.2d 851.

Judgment affirmed.

*223Moyer, C.J., Douglas, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Resnick, J., not participating.